61 F.3d 908
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Craig FREISINGER, Appellant.
No. 94-2176.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 13, 1995.Filed:  July 17, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Craig Freisinger appeals the district court's1 ruling on his 18 U.S.C. Sec. 3582(c)(2) motion to reduce his sentence.  For reversal, Freisinger argues only that the district court erred in concluding that, despite the November 1993 Guidelines amendment which changed the method of measuring LSD, Freisinger was still subject to the statutory mandatory minimum sentence, and in refusing to reduce his sentence below 60 months imprisonment.  We have very recently concluded that, under the commentary to the amended guideline, "where the per dose approach conflicts with the mandatory minimum sentence approach, the mandatory minimum approach prevails."  United States v. Stoneking, No. 94-1236, slip op. at 6 (8th Cir.  July 3, 1995) (en banc) (finding that Sentencing Commission cannot establish new mandatory minimum sentences by amending Guidelines and that dual weight method does not violate due process because it is rational basis for punishment).


2
Accordingly, the judgment is affirmed.



1
 The Honorable Michael J. Melloy, Chief Judge, United States District Court for the Northern District of Iowa